Case 0:21-cr-60020-WPD Document 289 Entered on FLSD Docket 09/07/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,                             CASE NO. 21-60020-CR-DIMITROULEAS

         Plaintiff,

  vs.

  JONATHAN MARKOVICH, and
  DANIEL MARKOVICH,

        Defendants.
  _______________________________________/

                                               ORDER

         THIS CAUSE is before the Court on Government’s September 7, 2021 Motion in Limine

  [DE-287], and the Court having considered the motion and being otherwise fully advised in the

  premises, it is hereby

         ORDERED AND ADJUDGED that the Motion in Limine [DE-287] is Denied. Although

  the Court appreciates the “heads up”, as the Court previously indicated on August 9, 2021, it is

  difficult to rule in a vacuum [DE-276]. Judge Cohn’s ruling was at trial and not on a motion in

  limine; the Court reserves the right to revisit limine motions during trial. Indeed, it appears that

  Judge Cohn allowed evidence of a $750,000 fine [DE-356, p. 131 in 19-60200CR]. The Court

  again finds that the questions of lay witness testimony, co-conspirator statements, civil

  regulations and jury instructions are best decided at trial.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  7th day of September, 2021.
Case 0:21-cr-60020-WPD Document 289 Entered on FLSD Docket 09/07/2021 Page 2 of 2




  Copies furnished to:

  Counsel of Record
